ON MOTION
LOURIE, Circuit Judge.

ORDER

The Secretary of the Army moves to dismiss or transfer this appeal. Sean E. Wood moves to correct a “misstatement” in an order issued by the United States District Court for the District of Florida. We consider whether this appeal must be dismissed as untimely.
As noted in this court’s May 2, 2002 order that directed Wood to show cause why his appeal shouldn’t be dismissed as untimely filed, the notice of appeal from the district court’s November 19, 2001 decision was filed on January 22, 2002. Any appeal from the November 19, 2001 decision was due on January 18, 2002. Fed. R.App. P. 4(a)(1)(B) (when the United States or an agency is a party, a notice of appeal may be filed by any party within 60 days). Because Wood’s appeal was untimely filed, it must be dismissed. Sofarel-li Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction if notice of appeal is untimely).
Accordingly,
IT IS ORDERED THAT:
(1) Wood’s appeal is dismissed for lack of jurisdiction.
(2) All pending motions are moot.
(3) Each side shall bear its own costs.